Title: General Orders, 19 August 1780
From: Washington, George
To: 


					
						Head Quarters Orangetown saturday August 19th 1780
						
							Parole Europe 
							 Countersigns Essex. Eden.Watchword Expectation
						
					
					[Officer] For the day tomorrow[:] Brigadier General Irvine.
					A sub. serjeant corporal and twenty men from the right wing to be paraded on the Grand parade tomorrow at guard mounting with two days Provisions their Arms &ca. they are to repair the roads Mr shute will give them directions.
					
					A serjeant and ten from the Left wing and three Masons for fatigue to build ovens.
					It affords the Commander in Chief very singular pleasure to receive from the Inspector General so favorable a report of the progress made by the new Levies in their Exercise and Manœuvres and of the diligence and indefatigable pains with which the officers are endeavouring to render them more perfect. For their Attention to this duty he begs them to accept his thanks.
					It is expected that the men for daily Guards will appear upon the Grand and other Parades shaved, combed and powdered and their Cloaths as clean as Circumstances will admit.
					Although our situation unhappily does not allow us to make as military an appearance as could be wished in the last respect yet it is in the power of the officers to see the first carried into Execution The officers of the day will pay particular attention to this matter and when any men are found defective as to the above report the Corps to which they belong.
					It has been reported to the General that notwithstanding the regulations are expressly to the contrary soldiers have been stop’d at the advanced Picquets with passes signed even by Serjeants—To remedy this evil officers commanding Guards are expressly ordered to stop confine, and send back to his regiment every Soldier who has not a pass agreeable to the Regulations, with the Pass itself, that the Colonel or commandant may have an opportunity of discovering and bringing to punishment those who undertake to grant passes without authority—The passes of Heads of Departments to any persons within their respective lines are to be valid.
					Instead of the usual exercise on the Grand parade the Brigade Major of the day will in future perform the service of the guards as prescribed in the regulations Chapter 22, in doing this the following method will be observed.
					First. An Officer one serjeant one Corporal two Drums & fifes and twenty seven privates will mount Guard in front of the parade representing a Camp guard and will place the nine Centinels as prescribed Article 1st.
					Second. The Guard will turn out under Arms as prescrib’d 4th.
					Third. The Centinels will be relieved as in Article 3d.
					Fourth. The Guard will be visited by the officer of the day, as in 5th.
					Fifth. The Guard will receive the Grand rounds as in Arte 5th.
					Sixth. The rounds & patroles will go as in Article 4th.
					The Centinel nearest to the one before the Guard must be instructed that at the approach of a General or Officer of the day he is to call out loud “to Arms” and not “Turn out the Guard” as has been usually practised.
					
					In order to execute the above with more advantage instead of the two Wing parades directed in the order of the 9th instant there shall be one Grand Parade for the whole army for which some Central and convenient spot is to be immediately chosen.
					The Drummers and Fifers till further orders are to practice between the hours of nine and eleven in the morning and of four and six in the afternoon agreeable to the order of the 18th of June last.
					[Officers] For the day[:] Lieutenant Colonels Commandant Hubley[,] Smith[,] Brigade Major Smith.
				